Case 1:18-cv-01548-RGA-SRF Document1 Filed 10/08/18 Page 1 of 5 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

 

CIVIL ACTION
ELIZABETH KELLY :
Plaintiff (CASE NO.
Vv. :
Jury Trial Demanded
THE HOME DEPOT
and
HOME DEPOT U.S.A., INC.
and
THE HOME DEPOT, INC. :
Defendants : COMPLAINT
COMPLAINT

AND NOW, comes the plaintiff, Elizabeth Kelly, by and through her attorney, Tyler
Sacchetta, Esquire, and avers as follows:

1. Federal jurisdiction in this matter is asserted pursuant to 28 U.S.C. §1332. Venue
is properly laid within the United States District Court for the District of Delaware pursuant to 28
U.S.C. §1391(b).

PARTIES

2. Plaintiff, Elizabeth Kelly, is an adult individual and citizen of the Commonwealth
of Pennsylvania residing at 2105 Euclid Avenue, Boothwyn, PA 19061.

3. Defendant, The Home Depot, is, upon information and belief, a corporation,
partnership, sole proprietorship, unincorporated association or other legal entity existing under
the laws of the State of Delaware with registered office located at 601 Naamans Road, Claymont,

DE 19703.
Case 1:18-cv-01548-RGA-SRF Document1 Filed 10/08/18 Page 2 of 5 PagelD #: 2

4, Defendant, Home Depot U.S.A., Inc., is, upon information and belief, a
corporation, partnership, sole proprietorship, unincorporated association or other legal entity
existing under the laws of the State of Delaware with registered office located at 601 Naamans
Road, Claymont, DE 19703.

5. Defendant, The Home Depot, Inc., is, upon information and belief, a corporation,
partnership, sole proprietorship, unincorporated association or other legal entity existing under
the laws of the State of Delaware with registered office located at 601 Naamans Road, Claymont,
DE 19703.

6. At all times relevant hereto, defendants were in the exclusive possession,
management and control of the premises located at 601 Naamans Road, Claymont, DE 19703.

7. At all times relevant hereto, defendants were responsible for maintenance and
control of the premises located at 601 Naamans Road, Claymont, DE 19703.

8. On or about July 30, 2017, plaintiff, Elizabeth Kelly, was lawfully on the
aforesaid premises as a business invitee. At the aforesaid date and location, due to the negligence
of defendants, their agents and/or employees, plaintiff was caused to slip and fall, as a result of a
dangerous and defective condition on Defendants premises, i.e. foreign liquid substance/water
caused to be and/or allowed to remain on the floor by defendants causing an unreasonably
dangerous condition to exist.

9. As a result of defendants’ negligence, plaintiff sustained severe personal injuries
and other damages as more fully set forth below.

FIRST CAUSE OF ACTION
NEGLIGENCE CLAIM OF ELIZABETH-KELLY

10. _— Plaintiff incorporates by reference all preceding paragraphs of this Complaint as
Case 1:18-cv-01548-RGA-SRF Document1 Filed 10/08/18 Page 3 of 5 PagelD #: 3

though fully set forth at length.
11. The accident was caused exclusively and solely by the defendant’s negligence, in
that:
(a) Defendants caused or permitted dangerous conditions to exist;
(b) Defendants failed to make a reasonable inspection of the premises, which
would have revealed the dangerous condition created by the lumber display;
(c) Defendants failed to give warning of the dangerous condition and failed to
erect barricades or to take any other precautions to prevent injury to the plaintiff;
(d) Defendants failed to remove liquid substance from the floor;
(e) Defendants failed to exercise reasonable prudence and due care to keep the
premises in a safe condition for the plaintiff and other similarly invited patrons;
(f) Defendants failed to enact, maintain and enforce policies and procedures
directed at avoiding spills such as the one at issue;
(g) Defendants failed to train or adequately train and supervise their
employees;
(h) Defendants violated local and state ordinances pertaining to maintenance
of retail establishments; and
(i) Defendants were otherwise negligent under the circumstances.
12.  Atall relevant times hereto, defendants acted through their employees, servants
and agents.
13. Defendants, through its employees, servants and agents either had actual notice of
the unsafe and dangerous condition of the premises and sufficient time to correct the dangerous

situation, or the condition existed for so long a period of time prior to the occurrence that
Case 1:18-cv-01548-RGA-SRF Document1 Filed 10/08/18 Page 4 of 5 PagelD #: 4

defendants in the exercise of due care, could and should have known of the unsafe and dangerous
condition of the premises.

14. Defendants were in a better position and more likely to know about and discover
this unreasonably dangerous condition with the exercise of due care then plaintiff.

15. Plaintiff's injuries were caused solely by the negligence of defendants, their
agents, and/or employees, who failed to use reasonable care to protect plaintiff and her injuries
were in no way caused by plaintiff.

16. Solely as a result of the negligence of defendants, plaintiff, Elizabeth Kelly, was
caused to suffer various physical injuries, including, but not limited to, right hip injuries, left
ankle injuries and back injuries.

17. -Asadirect result of the aforesaid injury, plaintiff suffered severe shock to her
nervous system, great physical pain, and mental anguish, all of which may continue for an
indefinite period of time into the future.

18. As aresult of her injuries, plaintiff has undergone in the past and will in the future
continue to undergo great pain and suffering.

19. Plaintiff has been compelled to expend various sums of money for medication and
medical attention in attempting to remedy the aforementioned injuries.

20. As aresult of her injuries, plaintiff has and may in the future continue to incur
unreimbursed wage loss and medical expenses.

21. Asaresult of her injuries, plaintiff may have suffered a permanent disability and a
permanent impairment of her earning power and capacity.

22. Asadirect result of the injury, plaintiff has been prevented from attending to her

usual duties and obligations, and believes that he may be prevented from so doing in the future,
Case 1:18-cv-01548-RGA-SRF Document1 Filed 10/08/18 Page 5 of 5 PagelD #: 5

as her injuries seem to be permanent in nature.

WHEREFORE, plaintiff, Elizabeth Kelly, demands judgment against defendants in an

amount in excess of $75,000.00 plus interest and costs.

By:

SACCHETTA & BALDINO

/s/Tyler Sacchetta

TYLER SACCHETTA, ESQUIRE
Attorney ID. No. 6514
SACCHETTA & BALDINO

1201 N. Orange Street, Suite 7543
Wilmington, DE 19801-1186
(302) 884-6715

Attorney for Plaintiff
